Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                         No. 04-19-00546-CV

               IN THE INTEREST OF A.M.J., A.E.G., A.D.W., and A.A.G., Children

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018-PA-00875
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: November 20, 2019

AFFIRMED

           Appellant Brandy files this accelerated appeal from the trial court’s order terminating her

parental rights to her children, A.M.J., A.E.G., A.D.W., and A.A.G. In a single issue, Brandy

challenges the sufficiency of the evidence supporting the trial court’s finding that termination is in

the children’s best interest. We affirm the trial court’s order of termination.

                                              Background

           The Texas Department of Family and Protective Services (“the Department”) removed the

children after an incident of domestic violence between Brandy and her boyfriend resulted in

physical injury to A.M.J. Brandy’s boyfriend was arrested for assault involving family violence,

and the Department filed a petition to terminate the parental rights of Brandy and the children’s

fathers.
                                                                                       04-19-00546-CV


       After the children’s removal, Brandy signed a service plan requiring her to engage in drug

treatment, counseling, and parenting and domestic violence courses, but the Department

caseworker described her as “uncooperative” and occasionally difficult to reach. The caseworker

testified: “There was times when [Brandy] would change her number or wouldn’t—would go

missing for a few weeks or a month or so.” Brandy completed the domestic violence course and

counseling, and her counselor reported she made “some improvements.” However, Brandy failed

to engage in or complete drug treatment. Out of twenty-seven drug tests Brandy was ordered to

complete, she submitted to ten and tested positive four times. As recently as one month before

trial, Brandy’s drug test results caused the Department caseworker concern. Brandy did not take

responsibility for her drug use and told the caseworker she did not know how she tested positive.

Brandy admitted to the caseworker that she had used drugs as recently as “a few months ago,” but

said “she hadn’t used in a while.”

       When asked whether she has done everything she needs to do to demonstrate she can care

for her children, Brandy testified “yes and no.” Brandy stated she needs to provide a home for her

children and can do so “[b]y next month,” but admitted she did not engage in drug treatment

because she was working two jobs and trying to get an apartment. Brandy testified she “felt like

getting [the children] a place was more important than drug treatment.” Brandy stated she is not

“a straight drug addict” and does not “do drugs like that,” but admitted: “Yes, I’m guilty of doing

drugs; yes, I’m guilty of the poor choices of men I be with.” Brandy conceded her most recent hair

follicle test came back positive for methamphetamines but stated she cannot remember the last

time she used drugs. Brandy testified all of her children saw her boyfriend hit her but insisted

A.M.J. “didn’t get hurt.”

       At the time of trial, the children’s ages ranged from six to eleven. During visits, the children

seemed bonded to Brandy. One child was placed at New Beginnings Children’s Home, two


                                                 -2-
                                                                                      04-19-00546-CV


children were placed together in a foster home, and the youngest child was placed in a residential

treatment center in Lubbock. The Department caseworker testified the children’s current

placements are meeting their physical and emotional needs. The children previously exhibited

physically aggressive behavior, including pushing, kicking, and spitting, but all are currently

engaged in trauma-informed therapy. “The children are doing well” and have “come a long way

from behavioral issues they were all having in their homes.” The youngest child, in particular, is

“doing a lot better” in the residential treatment center. The permanency plan for all four children

is adoption by non-relatives.

       Following trial, the trial court granted the Department’s petition for termination and

terminated Brandy’s and the fathers’ parental rights to all four children. Brandy appeals.

                                       Standard of Review

       To terminate parental rights, the Department has the burden to prove by clear and

convincing evidence: (1) one of the predicate grounds in subsection 161.001(b)(1), and (2)

termination is in the best interests of the child. TEX. FAM. CODE ANN. §§ 161.001(b), 161.206(a);

In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). We review the legal and factual sufficiency of the

evidence using well-established standards of review. See TEX. FAM. CODE ANN. §§ 101.007,

161.206(a); In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006) (per curiam) (factual sufficiency); In

re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005) (per curiam) (legal sufficiency).

       There is a strong presumption that keeping a child with a parent is in the child’s best

interest. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006) (per curiam) (citing TEX. FAM. CODE ANN.

§ 153.131(b)). In determining the best interest of a child, we apply the factors set forth in section

263.307 of the Family Code, as well as the non-exhaustive Holley factors. See TEX. FAM. CODE

ANN. § 263.307(b); Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). The Holley factors

include: (1) the desires of the child; (2) the present and future emotional and physical needs of the


                                                -3-
                                                                                       04-19-00546-CV


child; (3) the present and future physical danger to the child; (4) the parental abilities of the

individuals seeking custody; (5) the programs available to assist these individuals to promote the

best interest of the child; (6) the plans held by the individuals seeking custody; (7) the stability of

the home of the parent and the individuals seeking custody; (8) the acts or omissions of the parent

which may indicate that the existing parent-child relationship is not a proper one; and (9) any

excuse for the acts or omissions of the parent. 544 S.W.2d at 371–72.

                                             Discussion

        In a single issue, Brandy challenges the trial court’s finding that termination is in the

children’s best interest.

        While there was no testimony regarding the children’s desires, the Department caseworker

testified the children seemed bonded with Brandy during their visits, and Brandy testified she is

“close” to her children. Brandy, however, has not demonstrated an ability to meet the present and

future emotional and physical needs of her children. Brandy has not obtained stable housing for

the children, and she has not taken responsibility for the domestic violence that resulted in the

Department taking custody of her children. Although Brandy completed a domestic violence

course and counseling, in which she made “some improvements,” Brandy failed to address what

the Department caseworker called the primary impediment to her ability to parent her children—

her ongoing drug use. Brandy failed to engage in drug treatment and tested positive for drug use

on more than one occasion while the case was pending. Brandy admitted she uses drugs and makes

poor decisions regarding the men she dates.

        The Department caseworker testified the children are doing well in their current placements

and have made significant behavioral improvements. The children’s current placements are

meeting their physical and emotional needs, and the Department plans for non-relatives to adopt

all four children.


                                                 -4-
                                                                                      04-19-00546-CV


       As the trial court acknowledged in its oral ruling, we are limited to reviewing only the

testimony and exhibits admitted at trial. See In re B.R., 456 S.W.3d 612, 617 n.4 (Tex. App.—San

Antonio 2015, no pet.). Although the trial record here is limited, after considering all of the trial

evidence in light of the statutory and Holley factors, we conclude there is sufficient evidence in

the record supporting the trial court’s best interest finding. We overrule Brandy’s sole issue.

                                            Conclusion

       Having overruled Brandy’s sole issue on appeal, we affirm the trial court’s order of

termination.

                                                  Sandee Bryan Marion, Chief Justice




                                                -5-